                    1 BRUCE C. YOUNG, ESQ., NV Bar # 5560
                      PAIGE S. SHREVE, ESQ., NV Bar # 13773
                    2 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    3 Las Vegas, Nevada 89118
                      TEL: 702.893.3383
                    4 FAX: 702.893.3789
                      Bruce.Young@lewisbrisbois.com
                    5 Paige.Shreve@lewisbrisbois.com
                      Attorneys for Defendants Eduvision, Inc.,
                    6 Marie Hallinan and Patricia T. Alpert

                    7

                    8                                   UNITED STATES DISTRICT COURT

                    9                                       DISTRICT OF NEVADA

                   10

                   11 AYNUR KABOTA, an individual,                    CASE NO. 2:19-cv-01497-JAD-VCF

                   12                      Plaintiff,

                   13             vs.                                 STIPULATION AND ORDER FOR
                                                                      EXTENSION OF TIME FOR
                   14 EDUVISION, INC., dba ARIZONA                    DEFENDANTS EDUVISION, INC.,
                      COLLEGE, a foreign corporation domiciled in     MARIE HALLINAN AND PATRICIA T.
                   15 Missouri; SENTINEL PEAK CAPITAL, LLC,           ALPERT TO ANSWER OR OTHERWISE
                      dba ARIZONA COLLEGE, a Delaware                 RESPOND TO PLAINTIFF’S
                   16                                                 COMPLAINT
                      Limited Liability Company; DIANE
                   17 THOMASON, an individual; DANIEL J.              [FIRST REQUEST]
                      NAVARRO, an individual; PATRICIA T.
                   18 ALPERT, an individual; MARIE
                      HALLINAN, an individual,
                   19
                                     Defendants.
                   20

                   21            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff AYNUR
                   22 KABOTA (“Plaintiff”) and Defendants EDUVISION, INC., d/b/a ARIZONA COLLEGE,

                   23 MARIE HALLINAN and PATRICIA T. ALPERT (“Defendants”), by and through their

                   24 respective counsel of record Raelene K. Palmer of THE PALMER LAW FIRM, P.C., and Bruce

                   25 C. Young, Esq. of the law firm LEWIS BRISBOIS BISGAARD & SMITH LLP, as follows:

                   26 / / /
                   27 / / /

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4823-1892-7788.1
ATTORNEYS AT LAW
                    1            Counsel for Defendants has only recently been retained to represent Defendants in this

                    2 matter. In light of the numerous allegations and causes of action set forth in the Complaint against

                    3 several named defendants (including the currently represented Defendants), as well as the need for

                    4 counsel for Defendants to ethically determine if joint representation of all of the named defendants

                    5 is appropriate, an extension of time for Defendants to answer or otherwise respond to the

                    6 Complaint is necessary.

                    7            Based on the dates of service, Defendants Eduvision, Inc. and Alpert’s responses to

                    8 Plaintiff’s Complaint are due on November 19, 2019 and Defendant Hallinan’s response is due on

                    9 November 26, 2019. In order to allow counsel for Defendants sufficient time to investigate the

                   10 facts and prepare an appropriate response to the Complaint, the Parties have agreed to stipulate to

                   11 extend the time for Defendants to respond to Plaintiff’s Complaint until December 20, 2019.

                   12            This extension is not sought for any improper reason or for the purpose of delay.

                   13 DATED this 19th day of November, 2019.                  DATED this 19th day of November, 2019.

                   14 LEWIS BRISBOIS BISGAARD & SMITH LLP                     THE PALMER LAW FIRM, P.C.
                   15
                        By /s/ Bruce C. Young, Esq.                           By /s/ Raelene K. Palmer
                   16     Bruce C. Young, Esq.                                   Raelene K. Palmer, Esq.
                          Paige S. Shreve, Esq.                                  5550 Painted Mirage Road, Suite 320
                   17     6385 S. Rainbow Boulevard, Suite 600                   Las Vegas, Nevada 89149
                          Las Vegas, Nevada 89118                                Attorneys for Plaintiff Aynur Kabota
                   18     Attorneys for Defendants
                   19     Eduvision, Inc., Marie Hallinan and
                          Patricia T. Alpert
                   20

                   21
                                                              [PROPOSED] ORDER
                   22
                                 Pursuant to the Stipulation of the Parties, and good cause appearing therefore:
                   23
                                 IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Defendants’ responses to
                   24
                        Plaintiff’s Complaint shall be filed on or before December 20, 2019.
                   25
                                 DATED this 20th day of November, 2019.
                   26
                   27
                                                                       _______________________________________
                   28                                                  UNITED STATES MAGISTRATE JUDGE
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4823-1892-7788.1                                  2
